Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souche (US 2017/0242860) in view of Richardson (US 20100070554).
Souche discloses:
1, 12 A system configured to map “expert resources” (reads on human intelligence or computer devices) within an organization or group of users and identify expert resources to route questions based on the mapped expert resources, the system comprising (users/VAs have expert scores based on knowledge of topics “the virtual assistants 108, the input and/or output interfaces of the virtual assistant interactivity platform 102 could comprise other data formats in addition to or instead of text, such as spoken language. The platform 102 interrogates a selection of one or more of the virtual assistants 108 based on the query, by forwarding at least part of the query to each of the selected virtual assistants 108. The response from at least one of the selected virtual assistants 108 is then forwarded to the user device 104 that submitted the input query”, 0035): 
a computer system comprising one or more physical processors programmed with computer program instructions (e.g., computer system, Figs. 1 or 2B; 0086) that, when executed by the one or more physical processors, program the computer system to:
 access information indicating prior interactions with the system for each of a set of users, the set of users comprising at least a first user and a second user (VAs/experts have historical information stored pertaining to their level of expertise of a plurality of topics, data about VAs/experts is later used to decide which VA/expert has query routed to them and/or which answers a question based on many factors including language, 0019, 0055;
“There is no limit to the number N of virtual assistants that could be addressed via platform 102, but in general, N is at least 2”, 0033); 
identify indications of interest or expertise for a set of topics in the prior interactions by the set of users (Souche discloses experts have prior interaction with knowledge system in the sense that e.g., it is determined that experts have a level of expertise on a plurality of topics but fails to disclose identify indications of interest or expertise for a set of topics in the prior interactions by the set of users), wherein the set of topics each correspond to at least one of multiple stored tags and include at least a first topic and a second topic (there is no limit to the amount of topics/classes/categories for a user to present a query about, “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores”, 0063); 
calculate, for each of the set of users, an expert score for at least the first topic based on the identified indications of interest or expertise (VAs/experts are scored based on how well they know particular topics, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores”, 0063) and a maximum total expert score, wherein a sum of the expert scores for the set of users for the first topic does not exceed the maximum total expert score (below is one interpretation of how topics and experts can be scored based on topics and weights/importance, 0062-0063);
Topics
Topic weights
Level of importance
Expert A
scores
Expert B
scores
sum of the expert scores for the set of users for each topic
1
II
20
10
30
2
I
20
15
35
3
III
20
10
30
4
V
20
5
25
5
IV
20
0
20
Max Total expert score

100
40


 
receive a question from the second user (there are no limits on users or how many times one user can input a different query, Figs. 3, 5); 
determine a set of tags (reads on inherent labels/names of topics, categories, subjects, areas of expertise; each word in a query also reads on a tag, Fig. 6) from the stored tags to associate with the question, wherein the set of tags comprise at least a first tag and a second tag of the stored tags, wherein the first tag corresponds to the first topic and the second tag corresponds to the second topic (reads on inherent labels/names of topics, categories, subjects, areas of expertise; each word in a query also reads on a tag, Fig. 6); 
identify the first user as an expert user to route the question to (queries can be routed to one or more experts and certain experts can be excluded based on many factors, “routing user queries to the subsets of identified virtual assistants 108. Furthermore, the platform 102 comprises a virtual assistant dialog management module 408 via which queries are routed to identified virtual assistants.”, 0054), wherein the first user is identified as an expert user based on the set of tags and the expert scores of each of the set of users related to each of the set of tags (experts are identified base on may factors including language and scores see e.g., 0018; 0045; 0062-0063); and cause the question to be provided to the first user (e.g., Fig. 5 and respective disclosure).
Souche discloses experts have prior interaction with knowledge system in the sense that e.g., it is determined that experts have a level of expertise on a plurality of topics but fails to disclose identify indications of interest or expertise for a set of topics in the prior interactions by the set of users.
Richardson teaches prior interactions (“The question processing system 108 also includes a points management module 216. According to one implementation, the points management module 216 rewards points to participants for engaging in various encouraged activities associated with the operation of the question processing system 108. The term point broadly encompasses any unit (or measure or assessment, etc.) of credit (or value or privilege, etc.) given to a participant. Points may be expressed as integral units, or as a continuous variable, or in some other form or combination of forms. For example, the points management module 216 can reward a number of points to an expert for answering a question. In one optional case, the number of points that are awarded can vary depending on an assessed level of difficulty of the question, and/or the level of satisfaction of the inquirer who receives the answer, and/or based on other factors.”, 0049-0055).
It would have been obvious to combine the references before the effective filing data because they are in the same field of endeavor and having each expert create a profile and/or answer questions to determine their level of expertise in a plurality of topics makes it easier to determine which expert to route the questions based on feedback, scoring and a point system.2, 13. The system of claim 1, wherein the computer system is further programmed to: obtain a response to the question from the first user (questions routed to experts, answers sent to user, Fig. 5); prompt the second user for feedback related to the response by the first user (there is no limit to the amount of users/experts and no limit on topics/classes/categories for a user to present a query about, “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores”, 0063); receive feedback responsive to the prompt, wherein the feedback indicates the perceived quality of the response by the second user; determine at least a first topic of the question based on the first tag associated with the question (users who pose questions also provide feedback on how well the answer satisfied their question, 0010; 514, Fig. 5); and update the expert score of the first user for the first topic based on the feedback (users who pose questions also provide feedback on how well the answer satisfied their question, “The authority score of each virtual assistant is for example determined periodically based on factors such as the size and/or customer base of the company, the general level of expertise of the company as perceived by their customers, etc.”, 0048; 0010; 514, Fig. 5).3, 14. The system of claim 1, wherein the identified indications of interest or expertise include indications of interest and indications of expertise, and wherein to calculate the expert score of each of the set of users for the first topic of the set of topics (VAs/experts are scored based on how well they know particular topics, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores”, 0063), the computer system is further programmed to: apply a first weight to a first type of indication of interest related to the first topic and a second weight to a second type of indication of interest related to the first topic, wherein the second weight is greater than the first weight; and apply a third weight to a first type of indication of expertise related to the first topic and a fourth weight to a second type of indication of expertise related to the first topic, wherein the third weight and fourth weight are each greater than the second weight, and wherein the fourth weight is greater than the third weight (a plurality of topics or words can have varying levels of weights and importance, 0062-0063).4, 15. The system of claim 3, wherein the information indicating prior interactions with the system comprises, for each of the set of users, a viewing history indicating one or more views of prior questions received by the system or a search history indicating one or more searches within the system, wherein the first type of indication of interest comprises a view of a prior question related to the first topic and the second type of indication of interest comprises a search related to the first topic (experts have prior interaction with knowledge system to e.g., answer questions or determine experts level of expertise on a plurality of topics then scores are constantly updated based on feedback of previously provided answers, “if in operation 706 there is at least one answer, the next operation is 710, in which an expert score and authority score associated with each virtual assistant is determined, along with a history score for each virtual assistant determined based on historical results obtained by machine learning. These parameters are then used to generate a response score associated with the query response from each virtual assistant. For example, in one embodiment the response score is the sum of the expert score, the authority score, and history score. In alternative embodiments, different formulas could be used to generate the response scores.”, 0074). Richardson teaches prior interactions (“The question processing system 108 also includes a points management module 216. According to one implementation, the points management module 216 rewards points to participants for engaging in various encouraged activities associated with the operation of the question processing system 108. The term point broadly encompasses any unit (or measure or assessment, etc.) of credit (or value or privilege, etc.) given to a participant. Points may be expressed as integral units, or as a continuous variable, or in some other form or combination of forms. For example, the points management module 216 can reward a number of points to an expert for answering a question. In one optional case, the number of points that are awarded can vary depending on an assessed level of difficulty of the question, and/or the level of satisfaction of the inquirer who receives the answer, and/or based on other factors.”, 0049-0055).
5, 16. The system of claim 3, wherein the information indicating prior interactions with the system comprises a record of contributions for each of the set of users, wherein a contribution comprises a question posed to the system, a response submitted to the system, or feedback for a response submitted to the system, and wherein the first type of indication of expertise comprises a question or response related to the first topic and the second type of indication of expertise comprises feedback for a response related to the first topic (Figs. 3, 5, 7; experts have prior interaction with knowledge system to e.g., answer questions or determine experts level of expertise on a plurality of topics then scores are constantly updated based on feedback of previously provided answers, “if in operation 706 there is at least one answer, the next operation is 710, in which an expert score and authority score associated with each virtual assistant is determined, along with a history score for each virtual assistant determined based on historical results obtained by machine learning. These parameters are then used to generate a response score associated with the query response from each virtual assistant. For example, in one embodiment the response score is the sum of the expert score, the authority score, and history score. In alternative embodiments, different formulas could be used to generate the response scores.”, 0074). 
6, 17. The system of claim 1, wherein the computer system is further programmed to: identify, based on the set of tags, one or more prior questions related to the question received from the second user, wherein the one or more prior questions each relate to at least one of the first tag and the second tag (tags read on inherent labels/names of topics, categories, subjects, areas of expertise; each word in a query also reads on a tag, Figs. 6; 5;
“the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query.”, 0018). Richardson teaches prior interactions by the set of users (users can be both experts and inquirers and have a history of interaction 1206, Fig. 12; “According to another illustrative aspect, the above-identified engagement balance factors identify the degree of prior engagement of each of the plurality of expert candidates in asking and answering questions”, 0011).
7, 18. The system of claim 6, wherein the computer system is further programmed to: determine that at least one of the identified one or more prior questions is associated with a third tag (there is no limit to the amount of tags, topics, questions, and applicant is reminded that adding/duplicating parts for multiple effect does not make an invention patentable, see duplicating parts for a multiple effect St. Regis Paper Co. v. Bemis Co. ,Inc., 193 USPQ 8 (7th Cir. 1977).) of the stored tags; determine that the set of tags associated with the question does not include the third tag; and cause the third tag to be associated with the question received from the second user based on the determination that at least one of the identified one or more prior questions is associated with the third tag and the determination that the set of tags associated with the question does not include the third tag (3rd, 4th, 5th tags, labels do not have to be exact words/topics from the query, they can be similar and the best answers can be sent to user posing questions “one or more best answers to the query are identified and transmitted to the user device 104 from which the query initiated. In particular, the virtual assistant interactivity platform 102 is for example capable of identifying cases in which a virtual assistant was unable to provide a useful response, for example by detecting standard wording such as “your query has not been understood”. Such responses may be discarded. If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.”, 0047, 0067). Richardson teaches prior interactions by the set of users (users can be both experts and inquirers and have a history of interaction 1206, Fig. 12; “According to another illustrative aspect, the above-identified engagement balance factors identify the degree of prior engagement of each of the plurality of expert candidates in asking and answering questions”, 0011).
8, 19. The system of claim 1, wherein the question relates to the first topic, and wherein to cause the question to be provided to the first user (plurality of topics 0018), the computer system is further programmed to: identify a third user from the set of users (there is no limit to the amount of users, agents, VAs, experts that can be used) to route the question based on the set of tags and the expert scores of each of the set of users (routing 0016-0018; Fig. 5); determine that one or more questions routed to the third user have not been answered (not all queries are understood either because of language or other reasons, “one or more best answers to the query are identified and transmitted to the user device 104 from which the query initiated. In particular, the virtual assistant interactivity platform 102 is for example capable of identifying cases in which a virtual assistant was unable to provide a useful response, for example by detecting standard wording such as “your query has not been understood”. Such responses may be discarded. If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.”, 0047, 0067); determine a number of unanswered questions routed to the third user (reads on zero, one or more), the number of unanswered questions including at least the one or more questions; determine a number of unanswered questions routed to the first user, wherein the number of unanswered questions routed to the third user is greater than the number of unanswered questions routed to the first user, and wherein an expert score of the third user for the first topic is greater than an expert score of the first user for the first topic; and cause the question to be provided to the first user based on a determination that the number of unanswered questions routed to the third user is greater than the number of unanswered questions routed to the first user (not all queries are understood either because of language or other reasons, Fig. 5; “a user submitting an input query may type the query in French, and while some of the identified subset of virtual assistants may accept French as a language of interrogation, others may accept only English, and so the translation module 410 provides appropriate French to English and English to French translation.”, 0055; “one or more best answers to the query are identified and transmitted to the user device 104 from which the query initiated. In particular, the virtual assistant interactivity platform 102 is for example capable of identifying cases in which a virtual assistant was unable to provide a useful response, for example by detecting standard wording such as “your query has not been understood”. Such responses may be discarded. If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.”, 0047, 0067).9, 20. The system of claim 1, wherein the question relates to a first topic, and wherein to cause the question to be provided to the first user, the computer system is further programmed to: identify a third user from the set of users to route the question based on the set of tags and the expert scores of each of the set of users, wherein an expert score of the third user for the first topic is greater than an expert score of the first user for the first topic; determine a language of the question; obtain an indication of a language proficiency of the third user; and cause the question to be provided to the first user based on a determination that the third user is not suitable to provide a solution to the question based on the language of the question and the language proficiency of the third user (not all queries are understood either because of language or other reasons, Fig. 5; “a user submitting an input query may type the query in French, and while some of the identified subset of virtual assistants may accept French as a language of interrogation, others may accept only English, and so the translation module 410 provides appropriate French to English and English to French translation.”, 0055; “one or more best answers to the query are identified and transmitted to the user device 104 from which the query initiated. In particular, the virtual assistant interactivity platform 102 is for example capable of identifying cases in which a virtual assistant was unable to provide a useful response, for example by detecting standard wording such as “your query has not been understood”. Such responses may be discarded. If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.”, 0047, 0067).
10, 21. The system of claim 1, wherein the computer system is further programmed to: receive a response to the question by the second user; credit a first game account of the second user a first number of points based on the receipt of the question (credit a game account is non-functional descriptive material, labeling the user/expert score as being a score in a game or otherwise does not change the operation of the system; “a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console”, 0086); credit a second game account of the first user a second number of points based on the receipt of the response to the question, wherein the second number of points is greater than the first number of points; determine that the total number of points in the second game account exceeds a third number of points, wherein the third number of points comprises a predefined threshold number of points to level up; and cause a notification to be provided to the first user based on the determination that the total number of points in the second game account exceeds the third number of points, wherein the notification indicates that the first user has leveled up (reads on scoring and updating the users expert rating, referring to the scores as being game scores does not change the operation of the system, and the examiner takes official notice that it is well-known to use games and to have varying scoring techniques of the users for the purpose of creating competition or increasing a user’s addiction to the game; VAs/experts are scored based on how well they know particular topics, “the expert score is generated for a given virtual assistant based on respective topics detected in the query, an indication of the given virtual assistant's knowledge of each respective topic, and an indication of the importance of each respective topic among the topics in the query”, 0018; “An expert score determined based on the above formula is for example determined for each of the N virtual assistants 108. A selection of a subset of virtual assistants is then made based on these scores”, 0062-0063).
Richardson teaches prior interactions and using point systems (“The question processing system 108 also includes a points management module 216. According to one implementation, the points management module 216 rewards points to participants for engaging in various encouraged activities associated with the operation of the question processing system 108. The term point broadly encompasses any unit (or measure or assessment, etc.) of credit (or value or privilege, etc.) given to a participant. Points may be expressed as integral units, or as a continuous variable, or in some other form or combination of forms. For example, the points management module 216 can reward a number of points to an expert for answering a question. In one optional case, the number of points that are awarded can vary depending on an assessed level of difficulty of the question, and/or the level of satisfaction of the inquirer who receives the answer, and/or based on other factors.”, 0049-0055, 0099).
11, 22. The system of claim 1, wherein the computer system is further programmed to: generate a user interface configured to receive the question from the second user (interfaces, Fig. 5, 0086), wherein the user interface includes a textual input component configured to receive user input indicating the question (input can be text or voice, “a user submitting an input query may type the query in French, and while some of the identified subset of virtual assistants may accept French as a language of interrogation, others may accept only English, and so the translation module 410 provides appropriate French to English and English to French translation.”, 0055); receive user input of the second user indicating the question via the textual input component; identify one or more keywords from the user input (tags, words, determined, Figs. 5-6); determine a third tag to associate with the question based on at least one of the one or more keywords; determine that the stored tags do not include the third tag, wherein the third tag corresponds to a new topic; responsive to the determination that the stored tags do not include the third tag, cause the third tag to be added to the stored tags; identify indications of interest or expertise for the new topic in the prior interactions by the set of users; and calculate, for each of the set of users, an expert score for the new topic based on the identified indications of interest or expertise (not all queries are understood either because of language or other reasons, and scores are constantly updated based on feedback and other factors, Fig. 5; “a user submitting an input query may type the query in French, and while some of the identified subset of virtual assistants may accept French as a language of interrogation, others may accept only English, and so the translation module 410 provides appropriate French to English and English to French translation.”, 0055; “one or more best answers to the query are identified and transmitted to the user device 104 from which the query initiated. In particular, the virtual assistant interactivity platform 102 is for example capable of identifying cases in which a virtual assistant was unable to provide a useful response, for example by detecting standard wording such as “your query has not been understood”. Such responses may be discarded. If there is more than one remaining answer, the system is for example capable of ranking the answers based on characteristics of the virtual assistant from which each response is received. These characteristics include for example a measure of the relevance of the topic for the virtual assistant and/or an authority score associated with the virtual assistant.”, 0047, 0067).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Levin (US 2012/0095977) teaches prior interactions by the set of users (experts entering data about what topics they can answer question about prior to being questioned “FIG. 16A is a screenshot of an exemplary GUI page 1600 that enables an expert to enter information regarding his expertise and topics he can, or would like to, answer questions about”, 0232; “Information entered via GUI 1600 may be used by, for example, systems 100, 200, and/or 105 for associating one or more expertise tags with an expert, creating an expertise profile, associating an expertise profile with expert, creating an expertise cloud, and/or associating an expertise cloud with the expert”, 0233).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123